
	

114 S2460 IS: Defense Acquisition Workforce Human Capital Management Improvement Act of 2016
U.S. Senate
2016-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2460
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require reports to Congress on matters of the military
			 departments and Defense Agencies in
			 support of the  biennial strategic workforce plans of the Department of
			 Defense.
	
	
		1.Short title
 This Act may be cited as the Defense Acquisition Workforce Human Capital Management Improvement Act of 2016.
		2.Reports to Congress on matters of military departments and Defense Agencies in support of biennial
			 strategic workforce plans
 (a)Element in strategic workforce plan on use of special hiring authoritiesSubsection (b)(1) of section 115b of title 10, United States Code, is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (E)the use, if any, of special hiring authorities made by the Secretaries of the military departments and the heads of the Defense agencies to address the matters described in this paragraph, and a description of the additional authorities required to support the enhancement of the civilian employee workforce of the Department..
				(b)Transmittal to Congress of reports of military departments and defense agencies to Secretary of
 DefenseSubsection (g) of such section is amended by adding at the end the following new sentence: The Secretary of Defense shall transmit to Congress each report submitted to the Secretary pursuant to this subsection..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to plans submitted to Congress by the Secretary of Defense under subsection (a) of section 115b of title 10, United States Code, and reports submitted to the Secretary of Defense by the Secretaries of the military departments and the heads of the Defense Agencies pursuant to subsection (g) of such section after the date.
			
